UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Bond Fund February 28, 2015 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.9% Rate (%) Date Amount ($) Value ($) New York97.3% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) (Prerefunded) 5.25 11/15/17 4,500,000 a 5,059,755 Build New York City Resource Corporation, Revenue (The New York Methodist Hospital Project) 5.00 7/1/29 650,000 741,294 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 5,547,219 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 2,500,000 2,910,375 JPMorgan Chase Putters/Drivers Trust (Series 3803) Non-recourse (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 4,000,000 b,c 4,603,120 JPMorgan Chase Putters/Drivers Trust (Series 4377) Non-recourse (New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue) 5.00 5/1/21 10,000,000 b,c 11,405,400 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 3,000,000 3,522,930 Long Island Power Authority, Electric System General Revenue 5.00 9/1/34 1,500,000 1,698,855 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 6/1/16 2,375,000 a 2,516,431 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/27 3,000,000 d 3,609,030 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/23 4,000,000 d 4,823,520 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 d 1,108,590 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/28 2,500,000 d 2,908,425 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 2,000,000 d 2,396,300 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/30 5,000,000 d 5,832,650 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/32 5,000,000 d 5,736,000 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/34 3,000,000 d 3,392,160 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/40 5,000,000 d 5,717,850 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/41 1,755,000 d 1,965,582 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/43 6,210,000 d 7,033,943 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/44 2,000,000 d 2,329,080 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/25 2,420,000 2,782,056 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 1,000,000 1,135,960 Nassau County Local Economic Assistance Corporation, Revenue (Winthrop-University Hospital Association Project) 5.00 7/1/42 1,000,000 1,076,560 New York City, GO 5.00 8/1/21 730,000 745,184 New York City, GO 5.00 8/1/22 440,000 449,104 New York City, GO 5.25 9/1/25 1,000,000 1,135,780 New York City, GO 5.00 8/1/26 3,565,000 4,138,502 New York City, GO 5.00 8/1/28 4,000,000 4,679,880 New York City, GO 5.00 8/1/29 5,000,000 5,780,200 New York City, GO 5.00 8/1/31 4,000,000 4,688,480 New York City, GO 5.00 10/1/32 730,000 841,551 New York City Educational Construction Fund, Revenue 6.50 4/1/25 3,960,000 5,029,755 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/1/15 3,465,000 a 3,521,930 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 5,000,000 5,982,200 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 3,000,000 3,452,880 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,000,000 2,308,560 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 2,975,000 3,397,539 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 2,500,000 2,893,175 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/45 4,000,000 4,516,200 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/40 4,000,000 4,622,320 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/22 4,000,000 4,132,720 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 3,565,000 3,681,397 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/28 2,695,000 2,782,965 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/26 3,000,000 3,632,340 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/36 2,000,000 2,303,600 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/38 3,000,000 3,421,890 New York City Trust for Cultural Resources, Revenue (American Museum of Natural History) 5.00 7/1/32 4,210,000 4,976,220 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/44 3,000,000 3,337,710 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/40 2,000,000 2,289,340 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 5,000,000 c 5,275,250 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 6.00 8/15/38 3,470,000 4,116,808 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,004,020 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 4,730,000 4,936,890 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 1,345,000 1,467,005 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 1,280,000 1,396,109 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 4,500,000 4,781,970 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 1,500,000 1,588,665 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 2,308,140 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/23 1,350,000 1,622,673 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.50 7/1/25 2,320,000 2,703,078 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/34 2,000,000 2,268,520 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.50 7/1/25 2,500,000 2,885,150 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/26 2,500,000 2,595,200 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/34 2,500,000 2,855,450 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.25 7/1/17 1,900,000 a 2,061,804 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/25 5,515,000 5,821,744 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.50 5/1/37 2,000,000 2,252,620 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,662,930 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 2,000,000 2,377,100 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Prerefunded) 6.00 7/1/18 5,250,000 a 6,144,338 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 4,060,000 4,390,403 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/43 2,500,000 2,819,350 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,813,100 New York State Dormitory Authority, Revenue (Teachers College) 5.38 3/1/29 2,000,000 2,267,500 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 2,000,000 2,340,720 New York State Dormitory Authority, Revenue (The New School) 5.25 7/1/30 2,500,000 2,861,500 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 4,000,000 4,546,000 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/19 125,000 134,160 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.00 9/15/16 5,375,000 a 5,761,946 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/26 1,730,000 2,021,367 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 5,000,000 5,841,300 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/39 2,000,000 2,285,840 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/23 1,430,000 1,762,432 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/44 3,000,000 3,481,440 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/30 2,000,000 2,331,220 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 6.37 4/1/20 5,000,000 5,006,200 New York State Energy Research and Development Authority, PCR (New York State Electric and Gas Corporation Project) (Insured; National Public Finance Guarantee Corp.) 0.47 4/1/34 2,000,000 e 1,870,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/27 2,810,000 3,460,065 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/29 2,470,000 2,891,184 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 5.00 5/15/30 2,000,000 2,378,220 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) (Green Bonds) 5.00 5/15/26 2,505,000 3,104,973 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 800,000 849,792 New York State Power Authority, Revenue 5.00 11/15/31 1,000,000 1,147,400 New York State Thruway Authority, General Revenue 5.00 1/1/42 1,500,000 d 1,670,085 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 5,000,000 d 5,501,600 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 5,000,000 d 5,433,250 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 d 2,818,925 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 d 2,888,725 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 3,000,000 d 3,293,790 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 5,755,000 d 5,919,420 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 5,000,000 d 5,259,000 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 3,000,000 3,318,720 Niagara Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/34 2,000,000 2,266,840 Niagara Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/40 1,750,000 1,971,760 Onondaga Civic Development Corporation, Revenue (Saint Joseph's Hospital Health Center Project) 5.13 7/1/31 1,750,000 1,898,120 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 1,955,000 d 2,356,107 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 5.00 7/15/35 5,000,000 d 5,774,400 Port Authority of New York and New Jersey (Consolidated Bonds, 179th Series) 5.00 12/1/25 2,000,000 d 2,432,540 Port Authority of New York and New Jersey (Consolidated Bonds, 183rd Series) 5.00 12/15/26 3,000,000 d 3,652,650 Port Authority of New York and New Jersey (Consolidated Bonds, 184th Series) 5.00 9/1/36 2,500,000 d 2,913,300 Port Authority of New York and New Jersey (Consolidated Bonds, 184th Series) 5.00 9/1/39 2,000,000 d 2,319,880 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 d 2,366,260 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 1,000,000 1,206,170 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/25 2,260,000 2,396,481 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/26 1,380,000 1,462,634 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 1,000,000 1,158,220 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 5,000,000 4,562,450 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 2,000,000 a 2,505,940 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/25 1,250,000 d 1,520,525 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/27 1,640,000 d 1,862,007 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 1/1/28 2,000,000 d 2,365,120 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/31 3,265,000 d 3,843,264 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/38 1,000,000 d 1,160,340 TSASC, Inc. of New York, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 2,012,060 Westchester County Health Care Corporation, Senior Lien Revenue 6.00 11/1/30 1,000,000 1,161,540 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 2,003,820 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/45 1,200,000 1,123,872 U.S. Related2.6% Guam, Business Privilege Tax Revenue 5.00 1/1/42 2,000,000 2,181,100 Guam, Hotel Occupancy Tax Revenue 5.25 11/1/18 1,100,000 1,245,332 Guam, Hotel Occupancy Tax Revenue 5.50 11/1/19 1,000,000 1,163,270 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,000,000 1,111,460 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Corp.) 5.00 7/1/28 2,000,000 2,021,020 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,817,400 Total Investments (cost $384,280,521) % Cash and Receivables (Net) .1 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Collateral for floating rate borrowings. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2015, these securities were valued at $21,283,770 or 5.2% of net assets. d At February 28, 2015, the fund had $112,204,318 or 27.2% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from transportation. e Variable rate securityinterest rate subject to periodic change. At February 28, 2015, net unrealized appreciation on investments was $27,744,959 of which $28,441,818 related to appreciated investment securities and $696,859 related to depreciated investment securities. At February 28, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of February 28, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds+ - 412,025,480 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York AMT-Free Municipal Bond Fund By: /s/ Bradley J.
